In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1445 
BEVERLY BALLARD, 
                                                     Plaintiff‐Appellee, 

                                   v. 

CHICAGO PARK DISTRICT, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
             No. 10‐C‐1740 — Edmond E. Chang, Judge. 
                      ____________________ 

   ARGUED JANUARY 15, 2014 — DECIDED JANUARY 28, 2014 
                ____________________ 

   Before FLAUM, EASTERBROOK, and ROVNER, Circuit Judges. 
   FLAUM, Circuit Judge. The Family and Medical Leave Act 
gives  eligible  employees  a  right  to  twelve  workweeks  of 
leave “[i]n order to care for the spouse, or a son, daughter, or 
parent,  of  the  employee,  if  such  spouse,  son,  daughter,  or 
parent  has  a  serious  health  condition.”  29  U.S.C. 
§ 2612(a)(1)(C).  This  case  is  about  what  qualifies  as  “caring 
for” a family member under the Act. In particular, it is about 
whether the FMLA applies when an employee requests leave 
2                                                      No. 13‐1445 

so that she can provide physical and psychological care to a 
terminally ill parent while that parent is traveling away from 
home. For the reasons set forth below, we conclude that such 
an employee is seeking leave “to care for” a family member 
within the meaning of the FMLA. 
                          I. Background 
    Beverly  Ballard  is  a  former  Chicago  Park  District  em‐
ployee.  In  April  2006,  Beverly’s  mother,  Sarah,  was  diag‐
nosed with end‐stage congestive heart failure and began re‐
ceiving  hospice  support  through  Horizon  Hospice  & Pallia‐
tive Care. Beverly lived with Sarah and acted as her primary 
caregiver;  among  other  things,  she  cooked  her  mother’s 
meals,  administered  insulin  and  other  medication,  drained 
fluids from her heart, bathed and dressed her, and prepared 
her  for  bed.  In  2007,  Sarah  and  a  Horizon  Hospice  social 
worker  met  to  discuss  Sarah’s  end‐of‐life  goals.  Sarah  said 
that she had always wanted to take a family trip to Las Ve‐
gas.  The  social  worker  was  able  to  secure  funding  from  the 
Fairygodmother  Foundation,  a  nonprofit  that  facilitated 
these sorts of opportunities for terminally ill adults. The six‐
day trip was scheduled for January 2008. 
   Ballard  requested  unpaid  leave  from  the  Chicago  Park 
District so that she could accompany her mother to Las Ve‐
gas.  (The  parties  dispute  many  particulars  of  Ballard’s  re‐
quest, including whether Ballard gave the Park District suffi‐
cient notice, but these issues are not germane to this appeal 
and  we  will  ignore  them.)  The  Park  District  ultimately  de‐
nied  the  request,  although  Ballard  maintains  that  she  was 
not informed of the denial prior to her trip.  
No. 13‐1445                                                         3

     Ballard and her mother traveled to Las Vegas as planned, 
where  they  spent  time  together  and  participated  in  typical 
tourist activities. Beverly continued to serve as her mother’s 
caretaker during the trip. In addition to performing her usu‐
al  responsibilities,  Beverly  drove  her  mother  to  a  hospital 
when  a  fire  unexpectedly  prevented  them  from  reaching 
their hotel room, where Sarah’s medicine was stored. 
    Several months later, the Chicago Park District terminat‐
ed  Ballard  for  unauthorized  absences  accumulated  during 
her trip. Ballard filed suit under the FMLA. The Park District 
moved for summary judgment, arguing in part that  Ballard 
did not “care for” her mother in Las Vegas because she was 
already providing Sarah with care at home and because the 
trip was not related to a continuing course of medical treat‐
ment.  The  district  court  denied  the  motion,  explaining  that 
“[s]o  long  as  the  employee  provides  ‘care’  to  the  family 
member,  where  the  care  takes  place  has  no  bearing  on 
whether  the  employee  receives  FMLA  protections.”  900  F. 
Supp.  2d  804,  812  (N.D.  Ill.  2012).  The  Park  District  moved 
for an interlocutory appeal. 
                          II. Discussion 
    We begin with the text of the statute: an eligible employ‐
ee is entitled to leave “[i]n order to care for” a family mem‐
ber  with  a  “serious  health  condition.”  29  U.S.C. 
§ 2612(a)(1)(C). The Park District does not dispute that Sarah 
Ballard  suffered  from  a  serious  health  condition.  Instead,  it 
claims that Beverly did not “care for” Sarah in Las Vegas. It 
would have us read the FMLA as limiting “care,” at least in 
the context of an away‐from‐home trip, only to services pro‐
vided in connection with ongoing medical treatment. 
4                                                       No. 13‐1445 

    One  problem  with  the  Park  District’s  argument  is  that 
§ 2612(a)(1)(C)  speaks  in  terms  of  “care,”  not  “treatment.” 
The  latter  term  does  appear  in  other  subsections  of  §  2612, 
but  Ballard  does  not  rely  on  those  provisions  for  her  leave, 
and the Park District does not argue that they are implicated 
in  this  case.  See  29  U.S.C.  § 2612(b)(2)  (permitting  an  em‐
ployer to temporarily transfer an employee seeking intermit‐
tent  leave  “that  is  foreseeable  based  on  planned  medical 
treatment”); id. § 2612(e)(2) (requiring an employee who re‐
quests leave to care for a family member “based on planned 
medical treatment” to provide the employer with notice and 
attempt  to  schedule  the  treatment  so  as  not  to  disrupt  the 
employer’s  operations).  Furthermore,  the  Park  District  does 
not  explain  why  participation  in  ongoing  treatment  is  re‐
quired  when  the  employee  provides  away‐from‐home  care, 
but not when she provides at‐home care. Certainly we see no 
textual basis for that distinction in the statute. 
   Another problem is that the FMLA’s text does not restrict 
care  to  a  particular  place  or  geographic  location.  For  in‐
stance, it does not say that an employee is entitled to time off 
“to care at home for” a family member. The only limitation it 
places on care is that the family member must have a serious 
health  condition.  We  are  reluctant,  without  good  reason,  to 
read in another limitation that Congress has not provided. 
     Still, the FMLA  does not  define  “care,” so perhaps  there 
is  room  to  disagree  about  whether  Ballard  can  be  said  to 
have cared for her mother in Las Vegas. We therefore turn to 
the  Department  of  Labor’s  regulations  to  clear  away  any 
lurking  ambiguity.  See  Price  v.  City  of  Fort  Wayne,  117  F.3d 
1022, 1023–24 (7th Cir. 1997). There are no regulations specif‐
ically interpreting 29 U.S.C. § 2612(a)(1)(C). There are, how‐
No. 13‐1445                                                         5

ever,  regulations  interpreting  a  closely  related  provision 
concerning  health‐care  provider  certification.  See  29  U.S.C. 
§ 2613(b)(4)(A)  (describing  what  is  required  for  a  medical 
provider  to  certify  that  “the  eligible  employee  is  needed  to 
care for” a family member “for purposes of leave under sec‐
tion 2612(a)(1)(C) of this title”); cf. White v. Scibana, 390 F.3d 
997,  1002  (7th  Cir.  2004)  (noting  the  “general  rule  …  that 
identical  words  used  in  different  parts  of  the  same  statute 
are  presumed  to  have  the  same  meaning”).  Those  regula‐
tions state: 
       What  does  it  mean  that  an  employee  is 
       “needed to care for” a family member? 
       (a)  The  medical  certification  provision  that  an 
       employee  is  “needed  to  care  for”  a  family 
       member  encompasses  both  physical  and  psy‐
       chological  care.  It  includes  situations  where, 
       for example, because of a serious health condi‐
       tion,  the  family  member  is  unable  to  care  for 
       his  or  her  own  basic  medical,  hygienic,  or  nu‐
       tritional  needs  or  safety,  or  is  unable  to 
       transport  himself  or  herself  to  the  doctor,  etc. 
       The  term  also  includes  providing  psychologi‐
       cal  comfort  and  reassurance  which  would  be 
       beneficial  to  a  child,  spouse  or  parent  with  a 
       serious health condition who is receiving inpa‐
       tient or home care. 
       (b) The term also includes situations where the 
       employee  may  be  needed  to  fill  in  for  others 
       who  are  caring  for  the  family  member,  or  to 
       make  arrangements  for  changes  in  care,  such 
       as transfer to a nursing home. 
6                                                               No. 13‐1445 

           (c)  An  employee’s  intermittent  leave  or  a  re‐
           duced  leave  schedule  necessary  to  care  for  a 
           family  member  includes  not  only  a  situation 
           where  the  family  member’s  condition  itself  is 
           intermittent,  but  also  where  the  employee  is 
           only  needed  intermittently—such  as  where 
           other  care  is  normally  available,  or  care  re‐
           sponsibilities are shared with another member 
           of the family or a third party. 
29 C.F.R. § 825.116 (2008).1 
     We  see  nothing  in  these  regulations  to  support  the  Park 
District’s  argument,  either.  The  first  sentence  defines  “care” 
expansively  to  include  “physical  and  psychological  care”—
again  without  any  geographic  limitation.  The  only  part  of 
the  regulations  suggesting  that  the  location  of  care  might 
make  a  difference  is  the  statement  that  psychological  care 
“includes  providing  psychological  comfort  and  reassurance 
to  [a  family  member]  …  who  is  receiving  inpatient  or  home 
care.”  29  C.F.R.  §  825.116(a)  (2008)  (emphasis  added).  Even 
so,  as  the  district  court  correctly  observed,  this  example  of 
what  constitutes  psychological  care  does  not  purport  to  be 
exclusive. Moreover, this example only concerns psychologi‐
cal care. The examples of what constitutes physical care use 
no  location‐specific  language  whatsoever.  See  id.  (physical 
care “includes situations where … the family member is un‐
able to care for his or her own basic medical, hygienic, or nu‐
tritional needs or safety”). 

                                                 
1  The  Department  of  Labor  has  amended  its  regulations  since  Ballard 
filed  her  lawsuit;  the  relevant  passage  can  now  be  found,  with  minor 
modifications, at 29 C.F.R. § 825.124. 
No. 13‐1445                                                           7

    Sarah’s basic medical, hygienic, and nutritional needs did 
not change while she was in Las Vegas, and Beverly contin‐
ued to assist her with those needs during the trip. In fact, as 
the  district  court  observed,  Beverly’s  presence  proved  quite 
important indeed when a fire at the hotel made it impossible 
to reach their room, requiring Beverly to find another source 
of insulin and pain medicine. Thus, at the very least, Ballard 
requested  leave  in  order  to  provide  physical  care.  That,  in 
turn, is enough to satisfy 29 U.S.C. § 2612(a)(1)(C). 
     The  Park  District  nevertheless  argues  that  any  care  Bal‐
lard provided in Las Vegas needed to be connected to ongo‐
ing medical treatment in order for her leave to be protected 
by the FMLA. But, like the statute itself, the regulations nev‐
er  use  the  term  “treatment”  in  their  definition  of  care.  Ra‐
ther, they speak in terms of basic medical, hygienic, and nu‐
tritional  needs—needs  that,  as  in  this  case,  do  not  change 
merely  because  a  person  is  not  undergoing  active  medical 
treatment.  And  it  would  be  odd  to  read  an  ongoing‐
treatment requirement into the definition of “care” when the 
definition of “serious health condition” explicitly states that 
active  treatment  is  not  a  prerequisite.  See  29  C.F.R. 
§ 825.114(a)(2)(iv) (2008) (stating that a patient with a termi‐
nal illness may have a serious health condition so long as she 
is “under the continuing supervision of … a health care pro‐
vider,” even if she is “not … receiving active treatment”). 
    In  support  of  its  ongoing‐treatment  argument,  the  Park 
District  principally  relies on out‐of‐circuit  case  law constru‐
ing  29  U.S.C.  § 2612(a)(1)(C).  First,  it  cites  a  pair  of  Ninth 
Circuit cases holding that “caring for a family member with 
a serious  health condition ‘involves  some level of participa‐
tion in ongoing treatment of that condition.’” Tellis v. Alaska 
8                                                             No. 13‐1445 

Airlines,  Inc.,  414  F.3d  1045,  1047  (9th  Cir.  2005)  (quoting 
Marchisheck  v.  San  Mateo  Cnty.,  199  F.3d  1068,  1076  (9th  Cir. 
1999)).  Tellis  involved  an  employee  who  flew  cross‐country 
to  pick  up  a  car  and  drive  it  back  to  his  pregnant  wife; 
Marchisheck  involved  an  employee  who  brought  her  son  to 
the Philippines because she worried that his social environ‐
ment  in  Los Angeles  was  unhealthy.  Next,  the  Park  District 
cites  a First  Circuit  case about an employee who took leave 
to  accompany  her  seriously  ill  husband  on  a  “healing  pil‐
grimage” to the Philippines. Tayag v. Lahey Clinic Hosp., Inc., 
632  F.3d  788  (1st  Cir.  2011).  Before  considering  whether  the 
pilgrimage  qualified  as  medical  care  under  the  FMLA,  the 
Tayag  court  noted  that  the  employee  “properly  does  not 
claim  that  caring  for  her  husband  would  itself  be  protected 
leave” if the pair traveled “for reasons unrelated to medical 
treatment  of  [her  husband’s]  illnesses.”  Id. at  791  &  n.2  (cit‐
ing Tellis and Marchisheck). 
      We  respectfully  part  ways  with  the  First  and  Ninth  Cir‐
cuits on this point.2 The only one of these cases that purports 
to ground its conclusion in the text of the statute or regula‐
tions  is  Marchisheck.  See  199  F.3d  at  1076  (“The  relevant  ad‐
ministrative rule …  suggests that ‘caring for’ a  child  with  a 
‘serious  health  condition’  involves  some  level  of  participa‐
tion  in  ongoing  treatment  of  that  condition.”).  However,  as 
explained above, we do not see how that conclusion follows. 
The relevant rule says that, so long as the employee attends 
to a family member’s basic medical, hygienic, or nutritional 
needs, that employee is caring for the family member, even if 
                                                 
2 Because this opinion creates a split between circuits, we circulated it in 
advance of publication to all judges of this court in regular active service, 
pursuant to Circuit Rule 40(e). None voted to hear the case en banc. 
No. 13‐1445                                                           9

that  care  is  not  part  of  ongoing  treatment  of  the  condition. 
Furthermore, none of the cases explain why certain services 
provided to a family member at home should be considered 
“care,”  but  those  same  services  provided  away  from  home 
should not be. Again, we see no basis for that distinction in 
either the statute or the regulations. 
    At  points  in  its  briefing,  the  Park  District  describes  Bal‐
lard’s  travel  as  a  “recreational  trip”  or  a  “non‐medically  re‐
lated pleasure trip.” It also raises the specter that employees 
will help themselves to (unpaid) FMLA leave in order to take 
personal  vacations,  simply  by  bringing  seriously  ill  family 
members along. So perhaps what the Park District means to 
argue is that the real reason Beverly requested leave was in 
order to take a free pleasure trip, and not in order to care for 
her  mother.  Whether  that  sort  of  argument  is  borne  out  by 
the  record—which  suggests  that  Sarah  arranged  the  trip 
with  her  social  worker  as  part  of  her  end‐of‐life  hospice 
planning,  that  Beverly  consulted  with  Sarah’s  doctor  about 
what would be required on the trip, and that Beverly did in 
fact provide care in Las Vegas—is not for us to decide at this 
stage. However,  we note that an employer concerned  about 
the  risk  that  employees  will  abuse  the  FMLA’s  leave  provi‐
sions may of course require that requests be certified by the 
family  member’s  health  care  provider.  See  29  U.S.C.  § 2613. 
And  any  worries  about  opportunistic  leave‐taking  in  this 
case  should  be  tempered by the  fact that  this dispute arises 
out of the hospice and palliative care context. 
   If Beverly had sought leave to care for her mother in Chi‐
cago, her  request would have fallen within  the scope of  the 
FMLA. So too if Sarah had lived in Las Vegas instead of with 
her  daughter,  and  Beverly  had  requested  leave  to  care  for 
10                                                        No. 13‐1445 

her  mother  there.  Ultimately,  other  than  a  concern  that  our 
straightforward  reading  will  “open  the  door  to  increased 
FMLA requests,” the Park District gives us no reason to treat 
the current scenario any differently. Yet even if we credit the 
Park  District’s  policy  concern,  “[d]esire  for  what  we  may 
consider  a  more  sensible  result  cannot  justify  a  judicial  re‐
write”  of  the  FMLA.  Gleischman  Sumner  Co.  v.  King,  Weiser, 
Edelman  &  Bazar,  69  F.3d  799,  803  (7th  Cir.  1995)  (Flaum,  J., 
concurring). 
                          III. Conclusion 
      We AFFIRM the judgment of the district court.